Opinion by
Hurt, J.
§ 803. Plea that party is sued out of his precinct must he made in justice’s court before an answer to the merits. Appellant sued appellee in justice’s court. Appellee answered to the merits in that court, and upon a trial appellant recovered a judgment. Appellee appealed to the county court, and in that court, for the first time, pleaded that he had been sued out of the precinct in which he resided, and upon this ground moved to dismiss the suit, which motion was sustained. Held, this was error. This plea must be always interposed in the justice’s court before an answer to the merits, and cannot be made for the first time in the county court. The answer to the merits gave the comt jurisdiction of the person.
Reversed and remanded.